Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/597779     Attorney's Docket #: 0150240
Filing Date: 10/9/2019; 
					
Applicant: Hurwitz et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Amendment filed 3/25/3021 has been acknowledged.

Election/Restrictions
Applicant's Amendment/election of Invention I (claims 1-13), filed 11/6/2020, has been acknowledged.  Claims 22-28 has been added and will be examined.
Claims 14-21 have been cancelled

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (U.S. Patent Application Publication # 2009/0212341 A1).
In regards to claim 1, Cheng et al. (figures 4A-5C and 17A-18A) specifically figure 4C show a semiconductor structure comprising: a substrate 10 having a first dielectric constant; a porous semiconductor layer 30’ situated over said substrate 10; at last one crystalline epitaxial layer 32P situated over said porous semiconductor layer 30’; a first semiconductor device (transistors; see paragraph [0146]) situated in said at least one crystalline epitaxial layer 32P; said porous semiconductor layer 30’ having a second dielectric constant that is substantially less than said first dielectric constant such that said porous semiconductor layer 30’ reduces signal leakage (see paragraphs [0003]-[0005] and [0133]) from said first semiconductor device (transistor) .
In regards to claim 7, Cheng et al. show wherein said substrate 10 comprises a first semiconductor material (silicon) (see paragraphs [0087], and said porous semiconductor layer 30’ comprises a semiconductor material (silicon) selected from one of said first semiconductor material (silicon) and a second semiconductor material.
In regards to claim 22, Cheng et al. (figures 4A-5C and 17A-18A) specifically figure 4C show a semiconductor structure comprising: a porous semiconductor layer 30’ situated over a substrate 10, said porous semiconductor layer 30’ having a higher resistivity than said substrate 10; at least one crystalline epitaxial layer 32P situated directly on said porous semiconductor layer 30’; a first semiconductor device (transistors; see paragraphs [0146]) situated in said at least one crystalline epitaxial layer 32P. 
10 comprises a first semiconductor material (silicon), and said porous semiconductor layer 30’ comprises said first semiconductor material (silicon).

Claims 1-3, 5, 7-10, 12, 22, 23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joyner et al. (U.S. Patent # 6,376,285 B1).
In regards to claim 1, Joyner et al. (figures 1-2E) show a semiconductor structure comprising: a substrate 200 having a first dielectric constant; a porous semiconductor layer 210 situated over said substrate 200; at least one crystalline epitaxial layer 220 situated directly on said porous semiconductor layer 210; a first semiconductor device (transistors; see figure 2E and column 3, lines 17-47) situated in said at least one crystalline epitaxial layer 220; said porous semiconductor layer 210 having a second dielectric constant that is substantially less than said first dielectric constant such that said porous semiconductor layer 210 reduces signal leakage from said first semiconductor device (transistor) .
In regards to claim 2, Joyner et al. further comprising: a second semiconductor device (transistors; see figure 2E and column 3, lines 17-47) situated in said at least one crystalline epitaxial layer 220; and an electrical isolation region 260 separating said first and second semiconductor devices (transistors; see figure 2E and column 3, lines 17-47).
In regards to claim 3, Joyner et al. show wherein a depth of said electrical isolation region (60 see figure 2E) is equal to or greater than a thickness of said at least one crystalline epitaxial layer 220.
In regards to claim 7, Joyner et al. show wherein said substrate 200 comprises a first semiconductor material (silicon), and said porous semiconductor layer 210 comprises a semiconductor material (silicon) selected from one of said first semiconductor material (silicon) and a second semiconductor material.
In regards to claim 8, Joyner et al. (figures 1-2E) show a semiconductor structure; a porous silicon layer 210; at least one crystalline epitaxial layer 220 situated directly on said porous silicon layer 210; first and second transistors (transistors; see figure 2E and column 3, lines 17-47) situated in said at least one crystalline epitaxial 220; an electrical isolation region 260 separating said first and second transistors (transistors; see figure 2E and column 3, lines 17-47).
In regards to claim 9, Joyner et al. show wherein said porous silicon layer 210 in situated over a bulk silicon substrate 200 (see column 3, lines 49-63).
In regards to claim 10, Joyner et al. show wherein a depth of said electrical isolation region 260 is equal to or greater than a thickness of said at least one crystalline epitaxial layer 220.
In regards to claim 12, Joyner et al. show wherein a depth of a source/drain junction of said first transistor (left transistor; see figure 2E and column 3, lines 17-47) is substantially less than a thickness of said at least one crystalline epitaxial layer 220, such that said source/drain junction 292 is not in contact with said porous silicon layer 210.
In regards to claim 22, Joyner et al. (figures 1-2E) show a semiconductor structure comprising: a porous semiconductor layer 210 situated over a substrate 200, said porous semiconductor layer 210 having a higher resistivity than said substrate 220; at least one crystalline epitaxial layer 220 situated directly on said porous semiconductor layer 210; a first semiconductor device (left transistor; see figure 2E and column 3, lines 17-47) situated in said at least one crystalline epitaxial layer 220.
In regards to claim 23, Joyner et al. show wherein said substrate 200 comprises a first semiconductor material (silicon), and said porous semiconductor layer 210 comprises said first semiconductor material (silicon).
In regards to claim 25, Joyner et al. further comprising a second semiconductor device (right transistor; see figure 2E and column 3, lines 17-47) situated in said at least one crystalline epitaxial layer 220; and an electrical isolation region 260 separating said first and second semiconductor devices (transistors; see figure 2E and column 3, lines 17-47).
In regards to claim 26, Joyner et al. show wherein a depth of said electrical isolation region 260 is equal to or greater than a thickness of said at least one crystalline epitaxial layer 220.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4, 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Joyner et al. (U.S. Patent # 6,376,285 B1) in view of Wu et al. (U.S. Patent Application Publication # 2019/0148570 A1).
In regards to claims 4, 11 and 27, Joyner et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein said first transistor is utilized in a radio frequency (RF) switch.
Wu et al. is cited for showing an image sensor with an absorption enhancement semiconductor layer.  Specifically, Wu et al. (figures 1-22) specifically figure 4A discloses wherein said first semiconductor device (transistors; see paragraphs [0034]-[0037] and [0129]) is a transistor utilized in a radio frequency (RF) switch for the purpose of providing an image sensor with an absorption enhancement semiconductor layer with an energy band gap less than that of the front side semiconductor layer.
Therefore, it would be obvious to one of ordinary skill in the art to use Wu et al.’s radio frequency switch in the semiconductor device to modify Joyner et al.’s semiconductor device for the purpose of providing an image sensor with an absorption enhancement semiconductor layer with an energy band gap less than that of the front side semiconductor layer.

Claims 6, 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Joyner et al. (U.S. Patent # 6,376,285 B1) in view of Wu et al. (U.S. Patent Application Publication # 2019/0148570 A1) and further in view of Langdo et al. (US. Patent # 7,420,201 B2).
Langdo et al. is cited for showing a strained semiconductor on insulator device structure with elevated source/drain regions.  In Langdo et al., the substrate comprises a porous layer defining a cleave plan and having a first strained semiconductor layer formed therein.   Also, a first relaxed layer over a substrate, the first relaxed layer including a porous layer defining a clean plane (see column 3, lines 33-67).  Specifically, Langdo et al. (figures 1-16D) specifically figures 8A-8E discloses wherein a depth of said electrical isolation region 268,270 is equal to or greater than a thickness of said at least one crystalline epitaxial layer 18.

Langdo et al. is cited for showing a strained semiconductor on insulator device structure with elevated source/drain regions.  In Langdo et al., the substrate comprises a porous layer defining a cleave plan and having a first strained semiconductor layer formed therein.   Also, a first relaxed layer over a substrate, the first relaxed layer including a porous layer defining a clean plane (see column 3, lines 33-67).  
Specifically, Langdo et al. (figures 1-16D) specifically figures 8A-8E and 16A discloses wherein a depth of a source/drain junction 262,266 of said transistor is substantially equal to a thickness of said at least one crystalline epitaxial layer 18, such that said source/drain junction 262,266 is in contact with said porous semiconductor layer (see 1617,1616,1614 in figure 16A) for the purpose of enhancing mobility substrates applicable to partially or fully depleted SSOI technology.
Therefore, it would be obvious to one of ordinary skill in the art to use Langdo et al.’s depth of the electrical isolation to modify the combination of Joyner et al./Wu et al.’s depth of isolation region for the purpose of enhancing mobility substrates applicable to partially or fully depleted SSOI technology.

Response
Applicant's arguments filed 3/25/2021 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

The insertion of Applicant's additional claimed language, for example, "in claims 1, 8 and 22" cause for further search and consideration to make this action final.

Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









5/21/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826